Citation Nr: 1021277	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-27 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral necrosis of 
the hips, to include as secondary to service-connected 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1966 to November 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2008 by the 
Department of Veterans Affairs (VA) Decatur, Georgia Regional 
Office (RO) and subsequently transferred to the Atlanta, 
Georgia, RO.

A hearing was scheduled to be held before the undersigned 
Veterans Law Judge at the VA central office in Washington, 
D.C., in April 2010.  The transcript of the hearing is 
associated with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claimed service connection for bilateral necrosis 
of the hips as secondary to his service-connected PTSD.  The 
Veteran was service-connected for PTSD in August 2007 at 30 
percent evaluation, effective October 27, 2004.
At the April 2010 Board hearing, the Veteran and his 
representative contend, in substance, that the etiology of 
his hip disorder stems from alcohol consumption as a result 
of his self-medicating his PTSD, and further contend that the 
alcohol aggravated his current disorder.  The Veteran 
testified that he developed a dependency to alcohol while 
stationed in Vietnam in 1967 and did not have any history of 
problems with alcohol prior to service.  

Service connection may be granted for disability shown to be 
proximately due to, or the result of, a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice- connected disorder by a service- 
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that 38 C.F.R. § 3.310 was amended 
effective October 10, 2006, to implement Allen.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  Under the revised section 
3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was 
moved to sub-section (c)), the regulation provides that any 
increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the disease, will be service- connected.

An April 2007 letter from the Veteran's attending VA 
psychiatrist reported the Veteran was:

[U]sing alcohol daily for 20 years after 
being discharged from service in an effort 
to self medicate due to the severe PTSD and 
depressive symptoms... He reports the alcohol 
use was excessive and contributed to various 
physical problems... He has maintained a 
consistent history throughout his treatment 
regarding these symptoms/diagnoses.  It is 
not uncommon for patients to use substances 
in an effort to alleviate anxiety or mood 
symptoms.  PTSD, depression, and alcohol 
dependence are often co-morbid as a result.

The Veteran underwent a VA examination in December 2007 
where he explained to the VA examiner that his hips have 
suffered due to his alcohol dependency.  The VA examiner 
reported that "[e]tiology, as relates to this particular 
claim more properly resides in medical/physical realm, as 
opposed to psychiatric." 

VA treatment records report the Veteran has been receiving 
treatment for pain in his hip and anterior tibial area in 
November 2008.  However, according to the record, there is 
no clear diagnosis of any hip disorder (namely, bilateral 
necrosis of the hips) other than treatment for pain.  The 
Board notes that no VA examination of his claimed current 
hip disability has been conducted.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; but 
(4) there is insufficient competent medical evidence on file 
for VA to make a decision on the claim.

Based on the evidence that the Veteran complained of and was 
treated for hip pain and his history of alcohol dependency 
as a result of his PTSD, the Board finds that further 
development is necessary before a final determination is 
made.  Therefore, the Veteran should be afforded a VA 
examination to determine clarify the diagnosis and the 
etiology of the condition.  38 C.F.R. § 3.159(c)(4) (2007); 
Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist 
may include conduct of a thorough and contemporaneous 
medical examination, one which takes into account the 
records of prior medical treatment, so that the evaluation 
of the claimed disability will be a fully informed one).

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a 
VA examination with an examiner with 
the appropriate expertise to identify 
any hip disorder, namely, bilateral 
necrosis of the hips.  The examiner is 
asked to determine the nature and 
etiology of any diagnosed hip disorder 
and to state whether it is at least as 
likely or not that it is etiologically 
related to the Veteran's service or to 
his service-connected PTSD (to include 
whether the Veteran's history of 
alcohol dependency is related to PTSD 
and that this dependency caused or 
aggravated the disorder).  All testing 
deemed necessary by the examiner should 
be performed and the results reported 
in detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and 
this fact should be acknowledged in the 
report.

2.	Thereafter, the AMC should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, he and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal. An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


